Case 1:18-cr-00567-VSB Document 183 Filed 02/26/20 Page 1 of 1

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
BY: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, =~ SATISFACTION OF JUDGMENT
Plaintiff, : 18-CR-00567 (VSB)
-v.- :
CAMERON COLLINS,
Defendant.
ee eee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Cameron Collins, defendant, for the fine in the amount of $150,000.00 and the special
assessment in the amount of $100.00 amounting in all to the sum of $150,100.00. Judgment
entered in the Judgment Book of the United States District Court for the Southern District of

New York on the 23rd day of January 2020.

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

By: [gn a () 2
JOHN/E. GURA,GRI”
Assistant United States Attorney

STATE OF NEW YORK)
COUNTY OF NEW YORK)

On nef of February, 2020 before me personally came JOHN E. GURA,
JR., Assistant United States Attorney for the Southern District of New York, personally known to
me or proved to me on the basis of satisfactory evidence, to be the individual whose name is
subscribed to, in the within instrument and acknowledged to me that he executed.the same in his
capacity, and that by his signature on the instrument, the individual or the pets son 1 upon behalf of

 

 

fo } AP 2. N KATHY TAYLOR Vork 5 |
otary Public, Staie of New York ' on
a ARY a ” No. 01TA5077280 : *
Qualified in Kings County g3 \&
Commission Expires May Be foo

 
